[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-13913                 FEBRUARY 9, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 05-00100-CV-CAP-1

TERESA VEGTER,

                                                           Plaintiff-Appellant,

                                  versus

CANADA LIFE ASSURANCE CO.,

                                                          Defendant-Appellee,

COMMUNITY HEALTH SYSTEMS, INC.,

                                                                   Defendant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (February 9, 2009)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.
PER CURIAM:

       This case involves a company’s denial of employee disability benefits.1

Teresa Vegter, proceeding pro se, sued Canada Life Assurance Co. (“Canada

Life”), asserting claims under state law – claims for loss of earnings and mental

anguish – and claims for relief under the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. § 1001, et seq. The district court granted Canada Life

summary judgment, and Vegter appeals. She presents several arguments for

reversal: the district court erred (1) in holding that she did not have a Seventh

Amendment right to have a jury decide her ERISA claims; (2) in concluding that

res judicata barred her state law claims; (3) in denying her claims for long-term

disability (“LTD”), short-term disability (“STD”), and concurrent disability

benefits; and (4) in concluding that her STD claim was barred by the employee

welfare benefit plan’s (“the Plan”) economic loss provision. We consider and

dispose of Vegter’s arguments in order.

       (1) Vegter did not have a Seventh Amendment right to a jury trial on her

ERISA claims because the statute provides for equitable, not legal, remedies.

Stewart v. KHD Deutz of Am. Corp., 75 F.3d 1522, 1527 (11th Cir. 1996).

       (2) Res judicata bars a party from relitigating a claim that was, or could


       1
         The disability in this case appears to have been “anxiety state unspecified” or
depression.

                                                2
have been, presented in a previous suit between the parties that resulted in a final

judgment on the merits. In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir.

2001). The district court correctly held that Vegter’s state law claims were barred

by res judicata. The same claims were asserted by her, and dismissed by the court

on the merits, in an earlier law suit she brought against Canada Life.

       (3) Vegter challenges the court’s summary judgment disposition of her

claims for LTD, STD, and concurrent disability benefits.2 She admits in her brief

that she was not entitled to concurrent disability benefits; hence, we only address

the claims for LTD and STD benefits.

       A plan administrator has fiduciary duties under ERISA. Piazza v. Ebsco

Industries, Inc., 273 F.3d 1341, 1350 (11th Cir. 2001). As a fiduciary, the

administrator is required to discharge its duties under a plan

       ‘solely in the interest of the participants and beneficiaries . . . for the
       exclusive purpose of . . . providing benefits to participants and their
       beneficiaries . . . with the care, skill, prudence, and diligence under the
       circumstances then prevailing that a prudent man acting in a like
       capacity and familiar with such matters would use in the conduct of an
       enterprise of a like character and with like aims.’

Hamilton v. Allen-Bradley Co., Inc., 244 F.3d 819, 825 (11th Cir. 2001) (quoting

29 U.S.C. § 1104(a)(1)). On the form Vegter filed with Canada Life, she presented



       2
         In reviewing the court’s decision, we consider the evidence in the record in the light
most favorable to Vegter, the non-movant.

                                                 3
only a STD claim, not a LTD claim. The court therefore did not err in granting the

company summary judgment on the latter claim.

       The district court rejected Vegter’s claim for STD benefits because “Vegter

did not present any evidence that she was disabled from her position prior to her

termination for poor performance.” Order, Vol. 5, at Tab 85, at 24. Moreover, it

was clear from “the evidence in the record . . . that Vegter’s loss of income was not

attributable to her alleged disability; it was due to her termination.” Id. at 23.3

       Vegter has presented no basis for disturbing the district court’s summary

judgment in this case. It is therefore

       AFFIRMED.




       3
          The court added that Vegter’s post-hoc allegations of hyperthyroidism are largely
irrelevant and appear to have been introduced solely to bolster a claim that appeared more and
more likely to fail.” Id. at 27.

                                                4